Citation Nr: 0943356	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected left ulnar nerve entrapment.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the Veteran's claim of entitlement to a compensable 
disability rating for service-connected left ulnar nerve 
entrapment, and assigned the same a 10 percent disability 
rating, effective May 27, 2005.  

As the 10-percent evaluation is less than the maximum 
available rating, the issue remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that by a July 2008 RO rating decision, the 
Veteran was assigned total disability based on individual 
unemployability (TDIU), effective June 17, 2003.

In June 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

During the appellate period, the Veteran's service-connected 
left ulnar nerve entrapment has been manifested by 
neurological symptoms approximating no more than mild 
incomplete paralysis of the ulnar nerve.  The Veteran is 
right handed.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected left ulnar nerve entrapment have not 
been met during the appellate period.  38 U.S.C.A.       §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.6, 4.7, 4.124a, 
Diagnostic Codes (DCs) 8516, 8616, 8716 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A.            § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a July 
2005 VCAA letter, sent prior to the initial unfavorable AOJ 
decision issued in September 2005, advised the Veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.

Relevant to the evidence and information necessary to 
substantiate the Veteran's claim for an increased rating, he 
was sent a VCAA letter in April 2009 that complied with the 
requirements articulated in Vazquez- Flores, supra.  Also, a 
September 2006 VCAA letter informed the Veteran of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  

While the September 2006 and April 2009 VCAA letters were 
issued after the initial rating decision in September 2005, 
the United States Court of Appeals for the Federal Circuit 
has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the September 2006 and April 2009 VCAA letters were 
issued, the Veteran's increased rating claim was 
readjudicated by a July 2009 supplemental statement of the 
case.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured and the Board finds that VA 
has fully complied with its duty to notify.

Relevant to the duty to assist, the Veteran's service 
treatment records as well as all identified VA treatment 
records and private medical records have been obtained and 
considered.  Additionally, the Veteran was provided with VA 
examinations in July 2005, November 2006, and October 2008, 
in order to adjudicate his increased rating claim.  Neither 
the Veteran nor his representative has argued that the 
examinations were inadequate for rating purposes.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

The Veteran has been granted service connection for left 
ulnar nerve entrapment, evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8616.  The Veteran's left ulnar nerve 
entrapment was assigned an initial noncompensable evaluation, 
effective April 19, 2001.  As discussed above, by a September 
2005 rating decision, the RO granted the Veteran's claim of 
entitlement to a compensable disability rating and assigned a 
10 percent evaluation to the Veteran's left ulnar nerve 
entrapment, effective May 27, 2005.  

The criteria under which the Veteran's left ulnar nerve 
entrapment is evaluated provide different ratings for the 
minor arm and the major arm.  The Veteran has indicated in 
various treatment records and on VA examination that he is 
right-handed; therefore, with respect to the left ulnar 
nerve, the Board will apply the ratings and criteria for the 
minor arm under the relevant diagnostic codes.  38 C.F.R. § 
4.124a, DCs 8516, 8616, 8716 (2009).

The criteria for evaluating the severity or impairment of the 
ulnar nerve is set forth in DCs 8516, 8616, 8716.  Under DC 
8616, contemplating neuritis, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the ulnar nerve of 
the minor upper extremity.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the ulnar 
nerve of the minor upper extremity; and a maximum 30 percent 
evaluation is warranted for severe incomplete paralysis of 
the ulnar nerve of the minor upper extremity.  The criteria 
are consistent with the criteria for evaluating degrees of 
neuralgia as set forth above.  38 C.F.R. § 4.124a, DCs 8516, 
8616, 8716.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (2009).  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 
4.124a, DC 8516.

The Board notes that where manifestations of a service-
connected disability cannot be separated from the 
manifestations of a non-service-connected disability, all 
manifestations must be attributed to the service-connected 
condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  In 
this regard, the Board notes that the Veteran has been 
diagnosed with bilateral carpal tunnel syndrome, to include 
median nerve deficits.  The Veteran was denied entitlement to 
service connection for bilateral carpal tunnel syndrome by a 
March 2006 Board decision.  In this case, reports of VA 
treatment, private treatment, and VA examinations, provide 
clear differentiation as to the Veteran's median and ulnar 
nerve deficits.  

The record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

On VA examination in July 2005 the Veteran complained of 
intermittent numbness of the left arm, with constant numbness 
in the fourth and fifth digits.  The Veteran reported that 
his left arm was useless; that he drops things, has problems 
with buttons and laces, and is unable to type.  

Physical examination revealed normal muscle mass in the 
bilateral upper extremities, with strength measured at 5/5 at 
the left elbow, with some give-away due to pain.  Sensory 
examination was silent for deficit in the ulnar distribution, 
but the Veteran presented with patchy sensory loss in the 
bilateral upper extremities fitting neither root nor 
peripheral nerve distribution.  The examiner noted that the 
Veteran's subjective complaints extended beyond that of his 
service-connected residuals of left elbow trauma.  The 
examiner reported that he found no objective findings of 
ulnar nerve deficit other than the give-away weakness of the 
left hand due to pain.  The examiner reported that he 
suspected that the majority of the Veteran's complaints were 
associated with his bilateral carpal tunnel syndrome.

The examiner who conducted the July 2005 VA examination 
submitted an addendum, dated in August 2005.  The examiner 
reported that electromyography (EMG) revealed mild ulnar 
neuropathies below the elbow, without acute denervation.  The 
examiner reported that the chronic changes in the left 
forearm and hand indicate that the lesion is old and 
inactive.  The examiner again noted that the Veteran's 
subjective complaints far exceeded the electrophysiological 
abnormalities and exceeded that of the ulnar distribution. 

VA treatment records dated in October 2006 indicate that the 
Veteran complained of hand numbness, without muscle weakness.  

Report of private EMG and nerve conduction velocity (NCV) 
testing dated in November 2006 revealed prolonged sensory 
latency of the left ulnar nerve, and a motor discrepancy of 
the left ulnar nerve in the forearm.  The Veteran was 
diagnosed with residual ulnar nerve compromise at or around 
the elbow groove on the left.   

On VA examination in November 2006, the Veteran complained of 
constant pain in the hands.  The Veteran reported that he was 
right-handed and used splints at night for his hands.  The 
Veteran reported that he was able to conduct all activities 
of daily living unassisted.  Physical examination, including 
neurological examination, revealed mild ulnar nerve 
dysfunction of both hands, as evidenced by the inability to 
touch the thumb to the base of the fifth finger.  The 
examiner found no evidence of muscle atrophy.

The examiner who conducted the November 2006 VA examination 
submitted an addendum, also dated in November 2006.  The 
examiner noted that the Veteran's range of motion of the left 
wrist included ulnar deviation to 30 degrees, and 24 degrees 
after repetition, with objective pain with wincing present.  

VA treatment records dated in March 2007 indicate that 
physical examination revealed that the Veteran had no 
problems over the ulnar nerve distribution of the hand. 

Report of VA examination in October 2008 indicates that the 
Veteran complained of constant numbness in the fourth and 
fifth digits and occasional numbness in the third digit.  The 
Veteran complained of joint pain, and reported that he tended 
to drop things from his left hand.  The Veteran reported that 
he had trouble tying his left shoe, that he buttoned his 
shirts with his right hand, and was able to eat in a 
satisfactory manner.  

Physical examination in October 2008 revealed motor strength 
of 5/5, with poor effort in the left hand.  The Veteran's 
left hand presented with normal tone, dexterity, and 
coordination.  The Veteran's bilateral upper extremities were 
areflexic, and the left upper extremity was slightly smaller 
than the right, from shoulder to wrist.  Sensation was 
decreased, bilaterally, to pin prick in a patchy fashion.  

The examiner, during the October 2008 VA examination, 
reviewed results of VA EMG conducted in November 2006.  The 
examiner reported that such revealed mild ulnar slowing 
across the elbow and chronic denervation changes in the first 
dorsal interossei, bilaterally.  The examiner opined that 
such results were essentially the same as compared to results 
of VA EMG conducted in August 2005.

The examiner opined, in October 2008, that the Veteran's 
sensory deficits were inconsistent with an ulnar nerve 
lesion, thus unlikely related to his elbow fracture.  The 
examiner reasoned that such deficits were bilateral.  The 
examiner opined that the distribution fit neither the 
peripheral nerve or root distribution and was atypical for 
polyneuropathy.  The examiner reported that the Veteran 
presented without motor deficits related to the service-
connected left ulnar nerve.  The examiner concluded that 
additional EMG testing was required in order to assess any 
intervening change in the Veteran's ulnar neuropathy and the 
presence of polyneuropathy.

Subsequent to VA examination in October 2008, the Veteran 
underwent VA EMG in November 2008.  Results of such indicate 
that the Veteran complained of pain and numbness, and some 
weakness in the left hand.  Physical examination revealed 
decreased pinprick sensation in the fingers and hands, 
relatively more so on the left fourth and fifth digits, and 
slight weakness in the left ulnar intrinsic hand muscles.  
EMG revealed a left ulnar mononeuropathy at the elbow and 
neurophysiologic abnormalities mild to moderate in severity.  

The examiner who conducted the October 2008 VA examination 
submitted an addendum, dated in November 2008.  The examiner 
reported that EMG testing revealed stable ulnar nerve 
deficit, chronic denervation changes in the ulnar innervated 
hand muscles, and mild to moderate conduction delay at the 
elbow.  The examiner provided details as to the workings of 
the ulnar nerve in general, and opined that given the 
Veteran's EMG results, he would expect the Veteran to 
experience some sensory loss in the ulnar distribution and 
mild weakness in finger abduction and adduction.  

VA treatment records dated in June 2009 for an unrelated 
health concern include a notation attributed to bilateral 
carpal tunnel syndrome and left ulnar nerve entrapment 
indicating that the Veteran used splints with minimal relief, 
obtained an elbow pad, and was seen in orthopedics.  At the 
time of this instance of treatment, it appears that the 
Veteran asserted that he had a "griffin claw" diagnosis.  

An increased disability rating under other potentially 
applicable diagnostic codes has been considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the 
evidence of record does not demonstrate that the Veteran's 
left ulnar nerve entrapment affects any other peripheral 
nerves.  See 38 C.F.R. § 4.124a, DCs 8510-30, 8610-15, 8617-
30, 8710-30 (2009).  

The findings in the Veteran's treatment records support a 
conclusion that he has left ulnar nerve entrapment, which 
results in numbness, give-away weakness and decreased 
sensation.  The Veteran has demonstrated strength measured at 
5/5, and normal tone, dexterity, and coordination, without 
muscle atrophy.  The Veteran's treatment providers, including 
VA examiners, have not classified his left ulnar nerve 
entrapment as moderate or severe, and have not provided 
evidence of moderate or severe symptomatology.  While the 
October 2008 EMG revealed neurophysiologic abnormalities mild 
to moderate in severity, and mild to moderate conduction 
delay at the elbow, the VA examiner opined that given the 
Veteran's EMG results, he would expect the Veteran to 
experience some sensory loss in the ulnar distribution and 
mild weakness in finger abduction and adduction.  

Additionally, there is no clinical evidence of record, 
despite the Veteran's June 2009 assertion, of complete 
paralysis, to include the "griffin claw" deformity, very 
marked atrophy, loss of extension of the ring and little 
fingers, loss of thumb adduction, or weakened flexion of the 
wrist, due to left ulnar nerve entrapment, as would be 
required to warrant a 50 percent disability rating under DC 
8516.  38 C.F.R. § 4.124a, DC 8516.

The Board therefore finds that the Veteran's left ulnar nerve 
entrapment symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the ulnar nerve 
that is mild in degree.  Accordingly, the Board finds that a 
disability rating in excess of 10 percent is not warranted.  
The Board finds no clinical evidence of record that would 
warrant a higher rating or demonstrate more than a mild 
degree of incomplete paralysis of the ulnar nerve.  38 C.F.R. 
§ 4.124a, DCs 8516, 8616, 8716.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the appellate 
period, the Veteran's service-connected left ulnar nerve 
entrapment has warranted a disability rating no higher than 
10 percent.  As the preponderance of the evidence is against 
the claim of entitlement to an increased rating, the claim 
must be denied.  38 U.S.C.A.           § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

The Board notes that by a July 2008 RO rating decision, the 
Veteran was assigned total disability based on individual 
unemployability, effective June 17, 2003.  As such, Rice v. 
Shinseki, 22 Vet. App. 447 (2009), is not for application in 
this case.


ORDER

A disability rating in excess of 10 percent for service-
connected left ulnar nerve entrapment is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


